Opinión del Juez Asociado Se. Snyder,
disintiendo en cuanto al standing del contribuyente para entablar el presente recurso, y concurriendo en cuanto a los méritos del caso.
Disiento de la opinión de la ma'yoría de la corte en este caso porque creo que Massachusetts v. Mellon, 262 U.S. 447 es completamente aplicable y decisivo de este caso. La Corte Suprema de los Estados Unidos resolvió en dicho caso que un contribuyente no tiene standing para solicitar un injunction que prohíba el alegado expendio ilegal o inconstitucional de fondos públicos por los funcionarios del Gobierno. El hecho de que allí estaban envueltos fondos y funcionarios federales y no insulares en manera alguna afecta el principio enunciado en dicho caso. La opinión unánime de la Corte Suprema es-crita por el Juez Asociado Sr. Sutherland, dice a las páginas 488-9:
“Las funciones del gobierno bajo nuestro sistema son distribui-das. Al departamento legislativo se le ha encomendado el deber *37de hacer leyes; al ejecutivo el deber de ponerlas en vigor; y al judicial el deber de interpretarlas y aplicarlas en casos propiamente traídos ante las cortes. La regla general es que ningún departa-mento puede invadir las funciones de otro y ninguno puede contro-lar, dirigir y restringir la acción del otro. No estamos hablando ahora de deberes meramente ministeriales de funcionarios. Gaines v. Thompson, 7 Wall. 347. No tenemos poder per se para revisar y anular leyes del Congreso a base de que son inconstitucionales. Esa cuestión puede ser considerada solamente cuando la justificación de algún daño directo sufrido o amenazado, que presenta una cuestión justiciable, se hace descansar sobre tal ley. Entonces el poder ejer-citado es aquél de determinar y declarar la ley aplicable a la contro-versia. ... La parte que invoque el poder tiene que estar en apti-tud de demostrar no sólo que* el estatuto es nulo sino que ha sufrido o está en peligro inmediato de sufrir algún daño directo como resul-tado de su cumplimiento, y no meramente que él puede sufrir en alguna forma indefinida en común con el pueblo en general. . . . Aquí las partes demandantes no tienen tal caso. Mirando a través de las palabras a la sustancia de su petición, meramente expresa que funcionarios del departamento ejecutivo del gobierno están poniendo en vigor o se proponen hacerlo una ley del Congreso que se alega es inconstitucional; y se nos pide lo impidamos. El hacerlo no sería resolver una controversia judicial, sino asumir una posición de auto-.ridad sobre los actos gubernamentales de otro y coigual departa-mento, autoridad que claramente no poseemos.”
Esta corte ha citado con aprobación y ha seguido la doc-trina establecida en Alabama Power Co. v. Ickes, 302 U.S. 464, y Perkins v. Lukens Steel Co., 310 U.S. 113, que.van más lejos que Massachusetts v. Mellon(1) al negar acceso a las cortes a aquellos que no reciben daño especial y directo en virtud de las disposiciones de lo estatutos que se atacan y de -la acción que bajo los mismos realizan los funcionarios. Colegio de Farmacéuticos v. Junta Insular de Farmacia, 60 D.P.R. 811; Gobierno de la Capital v. Consejo Ejecutivo de Puerto Rico, etc., et al., 63 D.P.R. 434, resuelto el 20 de abril de 1944. La opinión de la mayoría de la corte en este caso me parece estar claramente en conflicto con el principio estable-cido en Massachusetts v. Mellon y en nuestros propios casos.
*38El principio por el cual subsisten estos casos nunca ha sido expuesto en mejor forma que como lo expuso el Juez Córdova de la Corte de Distrito de San Juan en un caso similar al presente en el que dicho Juez Córdova resolvió que un contri-buyente no tiene standing para radicar un recurso como el aquí envuelto. En dicho caso, que nunca fuá apelado a este tribunal, el Juez Córdova empleó el siguiente lenguaje:
“No se trata de un tecnicismo. Se trata de algo fundamental al sistema de división tripartita de poderes. Mucho se ha discutido y combatido el poder que han asumido las cortes norteamericanas respecto a la determinación de la constitucionalidad de actos legisla-tivos y ejecutivos. La justificación de la actitud asumida por las cortes se encuentra en la necesidad de considerar la validez de esos actos, incidentalmente al determinar los derechos y las obligaciones de partes que plantean una controversia judicial alrededor de esos derechos y obligaciones. Nunca han pretendido, ni pueden pretender, las cbrtes actuar como fiscales del Ejecutivo y de la Legislatura. No tienen facultad para actuar en un vacío. El interés que pueda tener la comunidad, o cualquier ciudadano, como ciudadano, en los actos legislativos o ejecutivos, no es base suficiente para justificar la intervención del poder judicial. No quiere ello decir que aquellos desmanes legislativos o ejecutivos que no afecten directamente ios derechos de algún ciudadano o grupo de ciudadanos carezcan de san-ción. Otras sanciones, más efectivas aun que las judiciales, existen en una democracia. Y aunque no podemos decir que el Acta Orgá-nica ha provisto a Puerto Rico de un sistema de gobierno federal democrático, sí es evidente que ha establecido, en principio, el sistema de la división tripartita de poderes, dentro del cual no incumbe al poder judicial intervenir con los actos de los otros poderes a menos que lesionen directamente los derechos o intereses de algún liti-gante. ’ ’2
Asumo que la cuestión del standing para poder radicar este recurso es una cuestión local, y que estamos en libertad de adoptar nuestra propia regla, aun al extremo de no seguir *39a Massachusetts v. Mellon. Pero estoy de acuerdo con Massachusetts v. Mellon. Y aun si no lo estuviera, vacilaría gran-demente antes de votar una regla contraria, debido al hecho de que la regla de Massachusetts v. Mellon emana del con--cepto básico constitucional de la separación de poderes. La Corte Suprema de los Estados Unidos sabiamente nos ha de-jado la decisión de cuestiones locales. Al desempeñar tan grave responsabilidad, estoy renuente a votar por un resul-tado contrario a una decisión de la propia Corte Suprema de íos Estados Unidos, particularmente en un caso que impugna nuestro poder para actuar, en la ausencia de un estatuto, en virtud de la doctrina de separación de poderes. Después de todo, esa teoría de gobierno vino a esta Isla de los Estados Unidos Continentales. La Corte Suprema de los Estados Unidos, aunque no está obligada a ello, por deferencia, ha dejado que esta Corte resuelva las cuestiones de derecho civil en los casos que le llegan procedentes de esta jurisdicción. ¿No deberíamos, en cambio, prestar deferencia a la Corte Suprema de los Estados Unidos en una cuestión tan fundá-mental a la forma americana de gobierno como lo es la sepa-ración de poderes?
Además, creo que es nuestro deber, como jurisdicción del derecho civil, actuar cautelosamente cuando se trata de injer-tar en nuestros estatutos generales el poder de las cortes para restringir la actuación de funcionarios, gubernamentales en ausencia de un estatuto específico que nos autorice para con-ceder tal remedio extraordinario bajo dichas circunstancias. (Véase Pueblo v. Escambrón Beach Club, 63 D.P.R. 761, re-suelto el 5 de junio de 1944). Aun en jurisdicciones del dere-cho común, algunos estados han rehusado conceder el remedio como el que aquí se solicita hasta que así lo dispusiera expre-*40sámente una Ley Estatal. La Corte- Suprema de los Estados Unidos' ha «dicho: “En la actualidad es claro que ni los daños ni la pérdida de ingresos derivados de la acción del Gobierno, que no es una invasión de derechos legales recono-cidos, son por sí mismos fuente de derechos legales, en ausen-cia de legislación constitucional reconociéndolos como tal.” (Bastardillas nuestras).(3) ¿Cómo puede justificarse el re-sultado opuesto en una jurisdicción del derecho civil?
No dehemos olvidar el hecho de que las jurisdicción de las cortes de Puerto Pico depende de leyes aprobadas por la •Legislatura Insular (Título 48 U.S.C.A. Sección 861). Es nuestra Legislatura la que concede — y retira — la jurisdicción de nuestras cortes para expedir un injunction en éste o en cualquier otra clase de caso. Y no puedo encontrar estatuto alguno que autorice a nuestras cortes a expedir un injunction en éste. Esto por sí sólo debe ser suficiente para que nosotros no intervengamos.
Por tanto yo dejaría sin efecto la orden de entredicho y devolvería el caso a la corte de distrito con instruccionés de que lo desestimaran por los motivos antes expuestos.
Si estuviera expresando las conclusiones de la mayoría, esta opinión terminaría aquí. Pero no tengo compañía en cuanto a este aspecto del caso. Mis colegas han votado lo contrario y han resuelto que es • el deber de la corte pasar sobre las cuestiones - de derecho sustantivo aquí envueltas. En cuanto a los méritos del caso, estoy completamente de acuerdo con la opinión de la corte y concurro con ella.

 Véanse Notas, 51 Harv. L. Bev. 897.


(2) Puerto Meo Ilustrado, Inc. v. Buscaglia, civil número 41175, Injunction, Corte de Distrito de San Juan, noviembre 5 de 1942. La Corte Suprema de los Estados Unidos ha reiterado recientemente la misma idea. Ha dicho que la conclusión de que el peticionario “no tenga standing para demandar no descansa en un mero formalismo. Lo basamos en fundamentos adentrados hondamente en las divisiones constitucionales de autoridad en nuestro sistema de gobierno y la *39impropiedad de interpretaciones judiciales de ley a instancias de aquellos que sólo demuestran un mero posible daño al público.” (Perkins v. Lukens Steel Co., 310 U. S. 113, a la pág. 132). Como ya se lia dicho, (pág. 125) "para que los querellados tengan standing ante la Corte, deben demostrar que existe un daño o amenaza de daño a un derecho específico de ellos, tal como se distingue del interés del público en la administración de la ley.”


 Perkins v. Lukens Steel, supra, a la pág. 125.